Title: To George Washington from James Warren, 4 May 1777
From: Warren, James
To: Washington, George



Sir
Boston May 4th 1777

I had the honour of your favour of the 15th of March last, and feel myself greatly Obliged by the kind reception you were pleased to give my last disturbance, The Countenance you then gave me, the polite manner in which you have Encouraged me to An Undertaking of the same kind, & the hopes I have of doing some service to the Common Cause have Emboldened me again to Interrupt your Excellency, and Attempt to give you A general State and Situation of things here, Conceiving it possible it may be of some small Advantage in the Conduct of the great & Important Affairs you are Engaged in, The General Assembly of this State Immediately upon the Requisition of Congress last Summer or Fall—Appointed A large Committee to Collect Cloathing for the Army, who Entered upon & pursued the Business with A Spirit & Industry which the publick necessities required, & Collected large quantities which were sent forward for the supply of the Army, & I flatter myself Afforded them great relief. The destitute Situation this state was reduced to by the large Supplies of Cloathing, Arms, & warlike Stores Afforded the Army from time to time, next Engaged the Attention of the Assembly, & Induced them for their own safety, as well as the General Good to Constitute A Board of War as (it was termed) with sufficient powers, and an Appropriation of £200,000 to purchase Cloathing Arms, Ammunition, Ordnance & other warlike Stores & provisions, for this purpose men of Abilities & Industry were selected, who have so far Surmounted the many difficulties they had to Encounter as to Collect A Considerable quantity the greater part by far of which has without any reluctance on our part been given up to the

publick Exigencies, & the Continent supplied by them to the Amount of about fifty or sixty Thousand pounds, at the prime Costs, & upon much better Terms than any Agents could have Effected it Thus while I am to deplore the want of those Articles here for the defence of this State at A time when we are marked out as the Objects of British Vengeance and are threatned with An Invasion, I have the pleasure to Consider this Institution as Eminently serveiceable to the good of the whole. The fortifying this harbour has been Considered by us not only as A matter Important to this State, but to the whole being Undoubtedly the best Calculated for A general Rendesvous of our Cruizers &c. of any & the most Capable of defence. we have therefore Entered upon that matter & tho’ we have done something very Considerable & at great Expence it is still far from being Compleated. I could wish if this Business was viewed in the same light by Others that I do, that it might Command the Attention of the publick, & that they would Contribute some Share to the Expences, which Joined to so many Others falls Extreemly heavy upon us. we have lately ordered Two Thousand men to reinforce the State of Rhode Island most of them are marched, & have now in Contemplation measures to Execute A late Resolve of Congress relative to that place. we have also in the Course of the last week voted the same Bounty to the three Regiments of Lee, Henley, & Jackson, we had before given the fifteen Battalions Assigned this State, & while one half the Militia in the County of Berkshire at the Instance of General Gates were marched to Albany, & we had directed fifteen hundred Men of the Militia from the County of Hampshire to March to Ticonderoga to reinforce that post, which by the repeated Advices from Coll Wayne we were under Apprehensions for, we have ventured on A draft on our Towns to Compleat our Quota of the Continental Army. how we shall succeed am unable to say with Confidence, but flatter myself it will be generally Complyed with & Effected. I Consider these as great Exertions. I hope they will meet your Excellencys Approbation, and be Considered as full Evidences of our Inclination & Zeal to Contribute every thing in our power to the publick good, The Selfishness of some, & the Enmity of many others has had such An Effect upon the Credit of our Currency & the Inlistments into the Army, as Induced our Assembly from the purest Intentions tho’ perhaps not the best policy to pass An Act against Monopoly & oppression. In the Execution of this Act many difficulties arose, which the same good Intentions, with perhaps worse policy lead them to support by A resolve prohibiting the Exportation of Certain Articles out of this State by Land as well as water, but on finding this last gave Umbrage to our Sister States, it is since repealed, & no restrictions remain but that the Goods shall be purchased at the prices regulated by Law.

Your Excellency will please to Pardon the Trouble I give you by this long detail and be Assured of reliance on any facts you may permit me to hand to you. As we have no foreign Intelligence or late Arrivals here, I shall after Expressing my Greif for the late Unfortunate Event at Danbury, only Add that I see no resourse for the defence of this harbour but the raising immediately several Regiments for that purpose which I fear will have A Bad Effect on the Compleating our Quota of the Army. I Am Sir with the Greatest Respect Your Excellencys Most Obedt & Most Humbe Servt

Jas Warren

